COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 NATHAN HODGES,                                §
                                                              No. 08-11-00278-CR
                             Appellant,        §
                                                                 Appeal from the
 v.                                            §
                                                               112th District Court
 THE STATE OF TEXAS,                           §
                                                             of Upton County, Texas
                             Appellee.         §
                                                             (TC# 02-11-U749-SAC)
                                               §


                                           OPINION

       In three issues, Appellant Nathan Hodges appeals the trial court’s revocation of his

deferred adjudication community supervision and adjudication of guilt.

                                         BACKGROUND

       On November 22, 2002, eighteen-year-old Appellant was indicted in Upton County on

four counts of aggravated sexual assault of a child (Counts I through IV), and three counts of

indecency (Counts V, VI, and VII) with a child. TEX. PENAL CODE ANN. § 22.021 (West 2011),

TEX. PENAL CODE ANN. § 21.11 (West 2011). Appellant pleaded guilty to Counts I through IV,

VI, and VII on March 20, 2003, and was placed on community supervision for a term of ten years

under an order of deferred adjudication.
         On or about January 29, 2011, Appellant was arrested and charged with driving while

intoxicated (DWI) and resisting arrest in Ector County. On February 17, 2011, the State moved

for adjudication of Appellant’s guilt based on his failure to comply with the terms and conditions

of his community supervision.1

         The trial court issued an order setting the hearing on the motion to adjudicate in Crockett

County,2 and provided notice to counsel. At the hearing, Appellant’s counsel stated that he was

ready to proceed but noted that Appellant was requesting a continuance in order to hire a different

attorney. The trial court denied the continuance because Appellant had been incarcerated for

seven months and had ample opportunity to retain another attorney prior to the hearing.

Appellant’s counsel also stated that he had not had an opportunity to speak with his client about the

agreed motion to change venue order to hear the case in Crockett County. The court replied that

there was no need for an agreed motion to change venue because the motion to adjudicate was

being heard in Crockett County, a county within the 112th Judicial District, and identified that due

to Appellant’s seven-month confinement, it was necessary to timely construe the motion.

         After hearing the evidence presented by both the State and Appellant, the trial court found

to be true all of the State’s allegations that Appellant had violated his terms and conditions. The

trial court then adjudicated Appellant’s guilt on four counts of aggravated sexual assault of a child
1
  The four terms and conditions which the State alleged Appellant violated were: “(2) Commit no offense against the
laws of this State or any other State or of the United States; . . . . (3) Avoid injurious or vicious habits (including the use
of narcotic or habit-forming drugs and alcoholic beverages); also abstain from use of intoxicating liquor and stay away
from places where liquor is sold or distributed, except bona fide eating establishments; . . . . (4) Avoid persons or
places of disreputable or harmful character (including not frequenting or going about places where intoxicating
beverages are sold); . . . . (15) Pay a fifty and No/100 dollar ($50.00) per month community supervision fee at the
Permian Basin Community Supervision and Corrections Department, with the first payment being due on or before the
tenth (10th) day of the first month following the entry of this instrument and a like sum being due and payable on or
before the tenth (10th) day of each succeeding and successive month thereafter throughout the term of this community
supervision.”
2
 Both Upton County and Crockett County are in the 112th Judicial District. TEX. GOV’T CODE ANN. § 24.214(a)
(West 2004).
                                                              2
and two counts of indecency with a child. TEX. PENAL CODE ANN. § 22.021 (West 2011), TEX.

PENAL CODE ANN. § 21.11 (West 2011). At that point, when asked if there was any legal reason

why sentencing should not be pronounced, Appellant’s attorney responded that there was none.

The trial court then sentenced Appellant to twenty years’ imprisonment in the Institutional

Division of the Texas Department of Criminal Justice. Appellant raises three issues on appeal.

                                            DISCUSSION

                                                Venue

        In Issue Two, Appellant argues that the trial court erred when it changed venue of the

adjudication hearing from Upton County to Crockett County on its own motion without

Appellant’s consent.

        In support of his contention, Appellant relies on Article Five of the Texas Constitution

which provides that a district court “shall conduct its proceedings at the county seat of the county

in which the case is pending, except as otherwise provided by law.” TEX. CONST. art. V, § 7.

Appellant also directs us to article 13.20 of the Texas Code of Criminal Procedure which provides

that trial of a felony case without a jury, “may, with the consent of the defendant in writing, his

attorney, and the attorney for the state, be held in any county within the judicial district or districts

for the county where venue is otherwise authorized by law.” TEX. CODE CRIM. PROC. ANN. art.

13.20 (West 2005). Appellant asserts that the change of venue from Upton to Crockett County

was not provided for by law and required his consent. We disagree.

        We review a trial court’s decision to change venue under an abuse of discretion standard.

Salazar v. State, 38 S.W.3d 141, 150 (Tex.Crim.App. 2001); Rodgers v. State, 162 S.W.3d 698,

711 (Tex.App. — Texarkana 2005) aff’d, 205 S.W.3d 525 (Tex.Crim.App. 2006). The 112th


                                                   3
Judicial District is composed of Crockett, Pecos, Reagan, Sutton, and Upton Counties. TEX.

GOV’T CODE ANN. § 24.214(a) (West 2004). The local rules of the 112th District Court provide:

       The Court will set your case for hearing as quickly as possible. In an effort to do
       so, the Court may set your case in another county within the District, other than the
       county the case is filed in . . . . 112th (TEX). DIST. CT. LOC. R. 4.13 (Upton County).

       We conclude that the trial court did not abuse its discretion by changing venue to Crockett

County because doing so was provided for by law and the trial court acted in accordance with the

local rules of its court. TEX. CONST. art. V, § 7; 112th (TEX). DIST. CT. LOC. R. 4.13 (Upton

County). Salazar, 38 S.W.3d at 150. Issue Two is overruled.

                                         Right to Counsel

       In Issue One, Appellant claims that he was denied the right to representation by counsel of

his own choice.

       The United States Constitution, the Texas Constitution, and the Texas Code of Criminal

Procedure guarantee a criminal defendant the right to assistance of counsel. U.S. CONST. amend.

VI; TEX. CONST. art. I, § 10; TEX. CODE CRIM. PROC. ANN. art. 1.05 (West 2005); Gonzalez v.

State, 117 S.W.3d 831, 836 (Tex.Crim.App. 2003).              The right to assistance of counsel

contemplates the defendant’s right to obtain assistance from counsel of his own choosing. Powell

v. Alabama, 287 U.S. 45, 53, 53 S.Ct. 55, 58, 77 L.Ed. 158 (1932); Gonzalez, 117 S.W.3d at

836-37. Although an accused is entitled to counsel of choice, it is not without limitations. Brink

v. State, 78 S.W.3d 478, 485 (Tex.App. – Houston [14th Dist.] 2001, pet. ref’d). While there is a

strong presumption in favor of a defendant’s right to retain counsel of his choice, it may be

overridden by other important considerations relating to the integrity of the judicial process and

the fair and orderly administration of justice. Gonzalez, 117 S.W.3d at 837; Webb v. State 533


                                                 4
S.W.2d 780, 784 (Tex.Crim.App. 1976); see also Neal v. State, 689 S.W.2d 420, 427

(Tex.Crim.App. 1984), cert. denied, 474 U.S. 818, 106 S.Ct. 65, 88 L.Ed.2d 53 (1985) (“An

accused . . . may not use his constitutional right to counsel so as to manipulate the commencement

of his trial to suit his convenience and pleasure.”).

       When faced with a defendant’s last minute request to change counsel, a trial court has three

options. Burgess v. State, 816 S.W.2d 424, 428 (Tex.Crim.App. 1991). It may: (1) at its

discretion, appoint or allow new counsel to be retained; (2) deny new counsel and the defendant

may assert his right to self-representation; or (3) deny new counsel and compel the defendant to

proceed with his current lawyer. Burgess, 816 S.W.2d at 428-29, citing Robles v. State, 577

S.W.2d 699, 704-05 (Tex.Crim.App. 1979). A trial court’s refusal to dismiss counsel will stand

absent an abuse of discretion. Coleman v. State, 246 S.W.3d 76, 85 (Tex.Crim.App. 2008); Keys

v. State, 486 S.W.2d 958, 959 (Tex.Crim.App. 1972).

       In this case, Appellant retained his attorney, Mr. James Jepson. On March 29, 2011, five

months before the revocation hearing took place, Mr. Jepson notified the trial court of his

representation. There is no record of Appellant complaining of Mr. Jepson’s representation or

requesting a change of counsel until the beginning of the hearing to adjudicate. At the hearing,

Mr. Jepson stated that he wished to withdraw because Appellant had failed to pay him and

Appellant informed the trial court that he wanted to hire a different attorney to handle this matter.

When the trial court asked Appellant if he had yet hired another attorney or had another attorney

present at the hearing, Appellant replied that he did not. The court refused to grant a continuance

in order for Appellant to retain new counsel, noting that Appellant had been incarcerated for seven

months with ample opportunity to hire different counsel and was provided notice of the scheduled


                                                  5
hearing. Additionally, when asked by the trial court, Mr. Jepson responded that he was ready to

proceed. At no point at the hearing did Appellant challenge the competency or effectiveness of

Mr. Jepson’s counsel. He only stated that he preferred to hire a different attorney.

       We conclude that no abuse of discretion occurred when the trial court denied Appellant’s

request to dismiss his attorney at the adjudication hearing. Coleman, 246 S.W.3d at 85. Issue

One is overruled.

                                    Procedural Due Process

       In Issue Three, Appellant argues that the trial court’s failure to conduct a separate hearing

on punishment denied him of his right to procedural due process.

       Both Appellant and the State agree that the procedural safeguard of a bifurcated trial is only

applicable to those cases tried before a jury on a plea of not guilty. TEX. CODE CRIM. PROC. ANN.

art. 37.07, § 2(a) (West 2006). Barfield v. State, 63 S.W.3d 446, 450 (Tex.Crim.App. 2001). See

also Thom v. State, 563 S.W.2d 618, 619 (Tex.Crim.App. 1978) (there is no bifurcated trial on a

plea of guilty). Appellant’s contention is that he was denied an opportunity to offer evidence

relevant to his sentencing as provided for in article 37.07 of the Texas Code of Criminal Procedure,

which states, “Regardless of the plea and whether the punishment be assessed by the judge or the

jury, evidence may be offered by the state and the defendant as to any matter the court deems

relevant to sentencing . . . .” TEX. CODE CRIM. PROC. ANN. art. 37.07, § 3(a)(1) (West 2006).

Appellant argues that an opportunity to present evidence relevant to sentencing in compliance with

this statute would occur after guilt has been determined (such as at a hearing on sentencing)

because only then does sentencing become an issue.

       The State proffers, and we agree, that Appellant not only had the opportunity but did in fact


                                                 6
present evidence relevant to sentencing at the hearing to adjudicate. Appellant testified that, after

being screened he was found to not have the propensity of being a predator, he expressed a desire

to receive help for his admitted alcohol problem, acknowledged that the court was going to punish

him, and asked the trial court to have mercy on him. Additionally, Appellant and the State each

made sentencing recommendations at closing argument, suggesting that they were aware that guilt

and sentencing would be pronounced consecutively. After the trial court found Appellant guilty,

it asked if there was any legal reason why sentencing should not be pronounced. Appellant’s

counsel responded that no legal reason existed for delaying pronouncement, and the court

sentenced Appellant to twenty years’ imprisonment.

       We conclude that Appellant presented evidence relevant to his sentencing during the

adjudication hearing and declined the opportunity to present any further evidence after his guilt

had been pronounced. Therefore, Appellant was not denied his right to offer evidence relevant to

his sentencing. TEX. CODE CRIM. PROC. ANN. art. 37.07, § 3(a)(1) (West 2006).         Issue Three is

overruled.

                                         CONCLUSION

       The trial court’s judgment is affirmed.



                                              GUADALUPE RIVERA, Justice
October 30, 2013

Before McClure, C.J., Rivera, and Rodriguez, JJ.

(Do Not Publish)




                                                 7